66 N.Y.2d 1018 (1985)
Lawrence Epstein et al., Appellants,
v.
Mediterranean Motors, Inc., Respondent. (And Another Action.)
Court of Appeals of the State of New York.
Decided December 26, 1985.
Stephen C. Glasser for appellants.
Sheldon Bunin for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE, ALEXANDER and TITONE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for reasons stated in the opinion by Justice James F. Niehoff at the Appellate Division (109 AD2d 340; see also, Pulka v Edelman, 40 N.Y.2d 781).